DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because “a wireless communicating section that wirelessly transmit the vital data” should read –a wireless communicating section that wirelessly transmits the vital data—(emphasis added).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “a wireless communicating section that wirelessly transmit the vital data” should read –a wireless communicating section that wirelessly transmits the vital data—(emphasis added).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Vital data acquiring section” in claim 1 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“vital data acquiring”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
“Power source section” in claims 3 and 6 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“power source”). The 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “vital data acquiring section” will be interpreted as a controller and an analog-digital converter (para [0019]) and all its equivalents capable of performing the claimed function.
For further examination, the “power source section” will be interpreted as a coin cell (lithium coin cell, air zinc cell, or the like), or an energy harvest power source (solar power generation, vibration power generation, temperature difference power generation), or a power source for wireless power supply, or a secondary cell (card-type lithium-ion secondary cell or thin cell) (para [0021]), and all equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient" in lines 3-4 and 7.  There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as drawing antecedence from “a subject” in the preamble of the claim.
Claims 2-8 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0208967 A1, hereinafter Tateda.
Regarding claim 1, Tateda teaches a pulse photometry probe (biological information measurement device 1, Figs. 4-7)) which is to be attached to a living tissue of a subject (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the living tissue of the patient (para [0026]); a light detector (light receiving unit 5) that received the light beam emitted from 
Regarding claim 2, Tateda teaches the probe according to claim 1, wherein the vital data acquiring section includes: an AD converting section (A/D converter 622) that converts the vital signal to a digital signal (para [0042]); and a controller (controller 61) that acquires the vital data based on the digital signal (paras [0041-43]).
Regarding claim 3, Tateda teaches the probe according to claim 1 further comprising: a first mounting portion (Fig. 4, portion of body part 2 where power supply unit 7 is located) that is electrically connected to the vital data acquiring section and the wireless communicating section (Fig. 6 shows block diagram of electrical circuit, power supply unit 7 is electrically connected to communication unit 9 and electric circuit 6), and on which a power source section (power supply unit 7, para [0045]) for supplying electric power is mounted (first mounting portion is portion of body part 2 where power supply unit 7 is located); a second mounting portion (Fig. 4, portion of body part 2 where electric circuit 6 and communication unit 9 are located) on which the vital data acquiring section and the wireless communication section are mounted (second mounting portion is portion of body part 2 where electric circuit 6 and communication unit 9 are located); a third mounting portion (Fig. 4, portion of body part 2 on which light source unit 4 is located) on which the light emitter is mounted (third mounting portion is portion of body part 2 where light source unit 4 is mounted); and a fourth mounting portion (Fig. 4, portion of wearable part 3 on which light receiving unit 5 is located) on which the light detector is mounted (fourth mounting portion is portion of wearable part 3 where light receiving unit 5 is mounted), wherein the first mounting portion and the second mounting portion are electrically 
Regarding claim 4, Tateda teaches the probe according to claim 3 further comprising an arm portion that electrically connected the first mounting portion and the second mounting portion to each other (body part 2 and wearable part 3 allow electrical communication between the mounting portion components), wherein the arm portion includes: a first nonlinear portion which is nonlinear extending toward the first mounting portion (Fig. 4, portion of wearable part 3 that curves toward power supply unit 7, see annotated Fig. 4 below); and a second nonlinear portion which is nonlinear extending to separate from the first mounting portion (Fig. 4, portion of body part 2 that curves away from power supply unit 7, see annotated Fig. 4 below), the living tissue is a portion of a finger (abstract, para [0008]), and, in an insertion direction along which the living tissue is inserted into the probe (Fig. 4, X direction), a length of the first nonlinear portion is equal to or longer than a length of the second nonlinear portion 
    PNG
    media_image1.png
    468
    762
    media_image1.png
    Greyscale

Regarding claim 5, Tateda teaches the probe according to claim 4, wherein the arm portion further includes: a first arm portion (Fig. 5, left half of U-shaped wearable part 3); and a second arm portion (Fig. 5, right half of U-shaped wearable part 3) which is opposed to the first arm portion in a direction perpendicular to the insertion direction (Fig. 5, Y direction is perpendicular to X direction), and the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion and which is parallel to the insertion direction (axis is an axis running in X direction though the center of electric circuit 6 and communication unit 9, the two halves of wearable part 3 are symmetrical about this axis).
Regarding claim 6, Tateda teaches the probe according to claim 1 further comprising: a first mounting portion (Fig. 4, portion of body part 2 where power supply unit 7 is located) that is electrically connected to the vital data acquiring section and the wireless communicating section (Fig. 6 shows block diagram of electrical circuit, power supply unit 7 is electrically connected to communication unit 9 and 
Regarding claim 7, Tateda teaches the probe according to claim 6 further comprising an arm portion that electrically connected the first mounting portion and the second mounting portion to each other (body part 2 and wearable part 3 allow electrical communication between the mounting portion components), wherein the arm portion includes: a first arcuate portion which is nonlinear extending toward the first mounting portion (Fig. 4, portion of wearable part 3 that curves toward power supply unit 7, see annotated Fig. 4 above); and a second arcuate portion which is nonlinear extending to 
Regarding claim 8, Tateda teaches the probe according to claim 7, wherein the arm portion further includes: a first arm portion (Fig. 5, left half of U-shaped wearable part 3); and a second arm portion (Fig. 5, right half of U-shaped wearable part 3) which is opposed to the first arm portion in a direction perpendicular to the insertion direction (Fig. 5, Y direction is perpendicular to X direction), and the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion and which is parallel to the insertion direction (axis is an axis running in X direction though the center of electric circuit 6 and communication unit 9, the two halves of wearable part 3 are symmetrical about this axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791